ORCHID ISLAND CAPITAL ANNOUNCES OCTOBER 2 SEPTEMBER 30, 2 · October 2013 Monthly Dividend of $0.135 Per Share · Estimated Book Value Per Share at September 30, 2013 of $13.41 · MBS Portfolio Characteristics as of September 30, 2013 Vero Beach, Fla., October 10, 2013 - Orchid Island Capital, Inc. (the “Company”) (NYSE MKT:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of October 2013. The dividend of $0.135 per share will be paid October 31, 2013, to holders of record on October 25, 2013, with an ex-dividend date of October 23, 2013. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”) the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. Estimated September 30, 2013 Book Value Per Share The Company’s estimated book value per share as of September 30, 2013 was $13.41.Book value per share is regularly used as a valuation metric by various equity analysts that follow the Company and may be deemed a non-GAAP financial measure pursuant to Regulation G. The Company computes book value per share by dividing total stockholders' equity by the total number of shares outstanding of the Company's Common Stock. At September 30, 2013, the Company's preliminary estimated total stockholders' equity was approximately $44.8 million with 3,341,665 Common shares outstanding. These figures and the resulting estimated book value per share are preliminary, subject to change, and subject to review by the Company’s independent registered public accounting firm. MBS Portfolio Characteristics Details of the MBS portfolio as of September 30, 2013 are presented below. These figures are preliminary and subject to change and, with respect to figures that will appear in the Company’s unaudited financial statements and associated footnotes as of and for the three and nine month periods ended September 30, 2013, are subject toreview by the Company’s independent registered public accounting firm. · MBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counterparty · MBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Percentage Weighted Realized Current Fair Current of Average Sep 2013 CPR Asset Category Face Value Price Portfolio Coupon (Reported in Oct) As of September 30, 2013 Adjustable Rate MBS $ $ % % % 10-1 Hybrid Rate MBS % % % Hybrid Adjustable Rate MBS % % % 15 Year Fixed Rate MBS % % % 20 Year Fixed Rate MBS % % % 30 Year Fixed Rate MBS % % % Total Fixed Rate MBS % % % Total Pass-through MBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured MBS % % % Total Mortgage Assets $ - % % % MBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) (in thousands of $s) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of September 30, 2013 As of September 30, 2013 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Repurchase Agreement Exposure By Counterparty (in thousands of $s) Weighted % of Average Total Total Maturity Longest Borrowings Debt in Days Maturity Citigroup Global Markets Inc $ % 25 11/22/2013 South Street Securities, LLC % 27 11/5/2013 CRT Capital Group, LLC % 28 10/28/2013 The PrinceRidge Group, LLC % 25 10/25/2013 Mizuho Securities USA, Inc % 26 11/6/2013 Suntrust Robinson Humphry, Inc % 7 10/7/2013 Pierpont Securities, LLC % 16 10/16/2013 KGS-Alpha Capital Markets, L.P % 12 10/25/2013 Cantor Fitzgerald & Co % 18 10/18/2013 Total Borrowings $ % 23 11/22/2013 MBS Risk Measures (in thousands of $s) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)* (+50 BPS)* As of September 30, 2013 Adjustable Rate MBS $ 5 % % $ 62 $ ) Hybrid Adjustable Rate MBS % % ) Total Fixed Rate MBS n/a n/a n/a ) Total Pass-through MBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a 52 ) Structured MBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)* (+50 BPS)* Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ ) $ Grand Total $ $ ) * Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
